Citation Nr: 1010497	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral 
shoulder condition.

4.  Entitlement to service connection for a bilateral elbow 
condition.

5.  Entitlement to service connection for a bilateral wrist 
condition.

6.  Entitlement to service connection for bilateral shin 
splints.

7.  Entitlement to service connection for right epididymal 
condition.

8.  Entitlement to an initial rating greater than 10 percent 
for a service connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to January 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The issue of service connection for a bilateral shoulder 
disability, bilateral elbow disability, bilateral wrist 
disability, a bilateral shin disability and for a right 
epididymal condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having PTSD or any 
other acquired psychiatric disability.

2.  The Veteran's tinnitus did not have onset during service 
and is not otherwise etiologically related to his service.

3.  The Veteran's spinal flexion is greater than 60 degrees, 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, and the spine is not characterized 
by favorable or unfavorable ankylosis.

4.  The Veteran does not suffer muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for the Veteran's service-connected lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

A.  PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

As noted above, for service connection, the Veteran must have 
a current disability.  In this case, the Veteran's service 
treatment records (STRs) show that he was not treated for 
PTSD or any other acquired psychiatric disability during his 
period of active service.  Medical records dated subsequent 
to service fail to show that the Veteran has been diagnosed 
with PTSD or any other psychiatric disability.

The Veteran's representative argues that the VA PTSD 
examination, dated August 2006, is inadequate because the 
examiner focused on the Veteran's alleged alcohol use.  The 
examination report shows that the examiner reviewed the 
Veteran's claims file and STRs.  After conducting the 
examination, the examiner stated that the Veteran does not 
meet the DSM-IV stressor or symptom criteria for PTSD.  He 
stated that the Veteran is a healthy male with no psychiatric 
abnormalities, clearly providing evidence against this claim.   

Based upon the information disclosed by the Veteran, the 
examiner found that the Veteran has issues with alcohol abuse 
and fighting, but that he does not have symptoms of PTSD or 
any other acquired psychiatric disorder.  It is further noted 
that the Veteran told the examiner that he may have 
overstated his PTSD to another doctor and that he did not 
believe that he had PTSD.  

Based on a review of the VA examination, the Board finds that 
the VA examination was adequate and that the representative's 
argument without merit.  The examiner provide a rational to 
his opinion that the Board finds rational and entitled to 
some probative weight. 

This is not the only evidence against the Veteran's claim.  
The Board must note that a review of post-service treatment 
records fails to indicate that the Veteran has PTSD, 
providing evidence against this claim. 

The representative also argues that the Veteran should be 
granted service connection for PTSD because he served in 
combat.  The Board recognizes that the Veteran served in 
Iraq; however, in this case, the Veteran has not been 
diagnosed with PTSD.  Serving in combat alone is not enough 
to establish a diagnosis and service connection for PTSD, 
thus, the Board finds the argument without merit.

The Board has reviewed the evidence in the light most 
favorable to the Veteran, but without a current disability, 
service connection cannot be granted.  Therefore, since the 
Veteran does not have a diagnosis of PTSD or other acquired 
psychiatric disability, service connection cannot be granted.

B.  Tinnitus

The Veteran seeks service connection for tinnitus.  The STRs 
are silent for complaint or treatment of tinnitus.  STRs 
dated January 2001 and July 2003 show that the Veteran was 
routinely exposed to noise; however, the Veteran did not 
complain of tinnitus.  At the time of separation, the Veteran 
completed his Report of Medical History, Form 2807-1, dated 
October 2004.  In this form, the Veteran indicated that he 
did not suffer hearing loss or ear trouble.  He did not 
indicate any tinnitus or ringing of the ears, providing 
factual evidence against his own claim.

In April 2006, the Veteran had a VA audiology examination.  
The examiner reviewed the claims file and specifically noted 
that the October 2004 separation physical did not list 
tinnitus in the medical history section where the Veteran 
listed all medical issues.  She also stated that there was no 
mention of tinnitus in any other examination reports or 
medical notes.

During the examination, the Veteran stated that he was a navy 
SEAL and that he was a right-handed shooter with hand-held 
weapons.  He stated that he used hearing protection when 
possible and denied participating in other jobs or hobbies 
which would have exposed him to loud sounds.  He also denied 
a history of ear surgery, ear infections, and head injuries.  
He reported tinnitus and described it as a light ringing in 
both ears that occurs every couple of weeks, lasting about a 
half hour.  The Veteran stated that the tinnitus is very soft 
and many times he does not realize when it is gone.  He 
reported that the tinnitus had onset two to three years prior 
to his examination.

In the diagnosis, the examiner stated that it was her opinion 
that the Veteran's tinnitus is not related to or caused by 
the Veteran's reports of noise exposure in service, providing 
evidence against this claim.  She stated that her opinion is 
based on the lack of complaint of tinnitus during service and 
the Veteran's failure to list tinnitus along with his other 
medical issues on the separation examination form.  She 
further stated that no other medical notes mention tinnitus.

In March 2005, the Veteran had a general VA examination.  The 
examiner did not review the claims file; however, the 
examiner did perform a comprehensive examination of the 
Veteran.  Significantly, the Veteran did not report suffering 
tinnitus or symptoms of tinnitus and the examiner indicated 
that the Veteran's ears were normal, providing more factual 
evidence against his own claim.

The Board also reviewed VA outpatient treatment records.  
None of the treatment records indicate complaints of tinnitus 
or ringing in the ears.  In fact, a VA outpatient treatment 
record dated October 2007 shows that the Veteran denied 
tinnitus, providing more factual evidence against his own 
claim that he has had this problem since service.   

In addition, the Board has considered the Veteran's 
statements regarding his tinnitus.  Specifically, the Veteran 
stated in his January 2006 claim that while in service, he 
and his comrades would shoot guns close to one another.  He 
also said that it did not matter whether he was in a building 
or out in the desert because there were always guns firing 
close to his head.  He stated that sometimes after shooting 
his ears would feel muffled or ring.  He stated that while in 
Iraq, he became accustomed to loud noises due to the 
consistent firing of weapons.  Finally, he stated that after 
returning home he has suffered a constant ring in his ears 
that will not go away.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

In this case, the Board finds the medical evidence more 
probative than the Veteran's statements.  As noted above, the 
Veteran did not report tinnitus during service or at the time 
of separation from service.  Medical records subsequent to 
service fail to indicate tinnitus or abnormality of the ears.  
Significantly, the Veteran did not report his tinnitus to the 
March 2005 VA examiner who conducted the general VA 
examination and the VA audiologist opined in April 2006, 
after a review of the claims file and STRs, that the 
Veteran's tinnitus is not related to his active service.  The 
April 2006 audiologist supported her decision with a full 
rationale.  
 
Further, the Veteran's contentions regarding a relationship 
between his tinnitus and exposure to in-service noise are not 
statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather, 
these contentions are statements of causation.  Such 
statements clearly fall within the realm of opinions 
requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of these claimed 
disabilities.

Beyond the above, even if the Board were to ignore the 
medical evidence cited above, while the Board does not doubt 
the sincerity of the Veteran's current belief that his 
symptoms of tinnitus have been present since his years in 
service, the evidence contains some inconsistencies that 
diminish the reliability of the Veteran's current 
recollections.  Based on the Veteran's conflicting 
statements, the Board finds that the Veteran is not credible 
to the extent that he reports the onset of his tinnitus.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility 
can be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony.). 

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for entitlement 
to service connection for tinnitus and this claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The Veteran seeks an initial rating greater than 10 percent 
for his lumbar spine disability.  The RO rated the Veteran's 
lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237, lumbar strain.  Under DC 5237, a 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in April 2006.  The examiner 
reviewed the claims file.  During the exam, the Veteran 
stated that he has back pain which occurs on an episodic 
basis when lifting, bending, and sitting.  Otherwise, he does 
not have ongoing symptoms.  During the acute flare-ups, the 
Veteran's pain is at a 6 to 7 out of 10, and primarily to the 
right side with radiation into the buttocks.  The flare-ups 
occur once per month, last about four days, and are relieved 
with ice and Advil.  The flare-ups do not cause additional 
limitation of motion, and are accompanied by pain, fatigue, 
weakness, or lack of endurance.  Between episodes the Veteran 
has no pain.  The Veteran did not report any incapacitating 
episodes in the past year.

The Veteran stated that his ability to walk for long periods 
of time is limited when he is symptomatic.  The disability 
causes no restrictions with activities of daily living but 
interferes with sitting for long periods of time and with 
some recreational activities such as wrestling, swimming, and 
surfing.  The examiner stated that the Veteran was not 
working as he was in school and that the disability impacts 
his ability to sit in class for long periods of time.

The physical examination showed lateral rotation at 30 
degrees bilaterally, without pain; lateral flexion at 25 
degrees bilaterally, with pain on the right; flexion at 85 
degrees, with pain on the right; and extension to 25 degrees, 
with right sided lumbar pain, providing evidence against this 
claim.  There was "mild" tenderness to the right paralumbar 
region.  The straight leg testing on the right at 75 degrees 
produced right back pain.  The left at 80 degrees produced 
left thigh pain.  The examiner stated that the range of 
motion (ROM) was not further limited by pain, weakness, 
fatigue, lack of endurance, or incoordination following 
repetitive testing.  The x-rays showed no significant 
abnormalities.  The diagnosis was chronic lumbosacral spine 
strain.  

The Veteran had a VA examination in March 2005.  The examiner 
did not indicate whether the claims file was reviewed in 
conjunction with the examination; however, as it appears that 
the examiner completed a comprehensive examination and 
because the claim is for an increased rating, thus the 
current severity of the disability is at issue, the Board 
finds that the Veteran is not prejudiced by the examiner's 
oversight.

During the examination, the Veteran reported pain and 
symptoms as noted during the April 2006 examination.  On 
exam, the examiner found mild tenderness to the right 
paralumbar muscles but no tenderness over the lumbar spine.  
The ROM showed flexion to 85 degrees with right discomfort; 
extension to 30 degrees; lateral bending to 40 degrees 
bilaterally; and external rotation to 30 degrees bilaterally.  
The diagnosis was chronic low back strain.

Also of record are VA outpatient treatment records.  A record 
dated September 2005 shows that the Veteran complained of low 
back pain.  Another record, dated October 2007, shows that 
the Veteran continued to suffer right sided low back pain.  
The Veteran reported that he had to stand and stretch during 
classes.  The diagnosis was lumbar strain with intermittent 
pain.  

Finally, an October 2008 record shows that the Veteran 
continued to suffer right sided low back pain, which is more 
noticeable after prolonged sitting.  He reported no numbness, 
weakness, or tingling.  The examination showed no tenderness 
to palpation and full ROM of the spine.

The Board has also considered the Veteran's written 
statements regarding his lumbar spine disabilities, which 
essentially discuss the same symptoms and effects addressed 
in the VA examinations.

The Board has carefully reviewed all of the evidence and 
finds that a disability rating greater than 10 percent is not 
warranted for the Veteran's lumbar spine disability at this 
time.  The VA examinations and treatment records fail to show 
that the Veteran's lumbar flexion is limited between 30 and 
60 degrees, that the combined ROM is not greater than 120 
degrees, and that there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  The evidence also fails to show favorable or 
unfavorable ankylosis of the spine.

The Board has considered the evidence and finds that the 
Veteran's lumbar spine disability does not warrant a rating 
greater than 10 percent based on functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  The Board has considered the Veteran's 
contentions that the disability impacts his ability to walk, 
sit, stand and participate in recreation activities.  
However, the evidence shows that the Veteran has range of 
motion far greater than is required for an increased rating.  
Further, the April 2006 VA examiner specifically stated that 
the Veteran's disability was not further limited by pain, 
weakness, fatigue, lack of endurance, or incoordination 
following repetitive testing, providing highly probative 
evidence against this claim.  Without considering the 
Veteran's complaints, there would be no basis to award the 
Veteran the current evaluation, let alone a higher 
evaluation.

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's lumbar spine disability 
does not more closely approximate a 20 percent rating.  38 
C.F.R. § 4.7.  Therefore, the preponderance of the evidence 
is against a disability rating greater than 10 percent for 
any time during the appeal period.  38 C.F.R. § 4.3.

Finally, the Board is aware of the Veteran's complaints that 
his lumbar spine pain is aggravated by standing, sitting, and 
walking; that flare-ups occasionally impair his ability to 
participate in recreational activities; and that the 
disability limits his ability to sit through his classes at 
school.  However, the Board finds that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R.       § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires VA to provide 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished; therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran was afforded a general VA 
medical examination in March 2005, a VA audiology examination 
in April 2006, a VA spine examination in April 2006, and a VA 
mental health examination for PTSD in August 2006.

The RO obtained VA outpatient treatment records; however, the 
Board acknowledges that in his January 2006 claim, the 
Veteran mentioned undergoing physical therapy and seeing a 
sports medicine doctor for his wrists, shoulders and elbows.  
He also stated that he sought treatment from a physical 
therapist and chiropractor upon his return to the United 
States from Iraq for his lumbar spine disability.  The RO did 
not obtain these records.

VA has a duty to "make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim." 38 U.S.C.A. § 5103A(a)(1).  VA is not 
required to assist a claimant in obtaining identified records 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 
5103A(a)(2).  In Golz v. Shinseki, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
when records pertain to a completely unrelated medical 
condition and the Veteran makes no specific allegations that 
would give rise to a reasonable belief that the medical 
records may nonetheless pertain to the injury for which he 
seeks benefits, relevance is not established.  The Federal 
Circuit found that there must be a specific reason to believe 
the records may give rise to pertinent information to 
conclude that they are relevant.  590 F.3d 1317, 1323 (C.A. 
Fed. 2010).  

In this case, the Veteran did not indicate that the physical 
therapy notes, sports medicine records, or chiropractic 
records are in any way relevant to his claims for service 
connection for PTSD or tinnitus.  Therefore, the Board finds 
that it is not necessary to obtain these records prior to 
deciding these claims.  Further, the Veteran has not 
indicated that he has sought treatment for psychological 
disorders or tinnitus outside of his VA treatment and has not 
identified any additional evidence that he wanted the Board 
to obtain and consider in conjunction with his service 
connection claims.

On the other hand, the Veteran indicated that the physical 
therapy notes, sports medicine records, and chiropractic 
records addressed his lumbar spine.  Specifically, he stated 
that upon his return to the United States he saw a doctor, 
had physical therapy for a few weeks, and saw a chiropractor, 
which the Board would not dispute and has taken into 
consideration above.  However, because the claim on appeal 
seeks an increased rating, the Board finds that the old 
records would not aid the Board in determining the current 
severity of the lumbar spine disability.  Since the Veteran 
did not indicate ongoing private treatment with the 
chiropractor, physical therapist, or sports medicine doctor 
beyond the few weeks after returning to the U.S. from 
overseas duty, the Board finds that it is not necessary to 
obtain these records prior to deciding whether an increased 
rating is warranted for the lumbar spine disability, 
particularly in light of extensive evaluations of the 
Veteran's back that have been undertaken since service, as 
cited above.  Such evidence overwhelming supports the current 
evaluation to the point that the minimal treatment records 
cited would not provide a basis to grant the claim.  The 
Board finds that obtaining the records for the issues cited 
above is not required. 

Significantly, except as otherwise noted herein, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

Entitlement to an initial rating greater than 10 percent for 
a lumbar spine disability is denied.


REMAND

The Veteran seeks service connection for his right epididymal 
condition.  The STRs show that the Veteran had a lump in the 
upper right testicle in December 2003.  Specifically, it was 
noted that the epididymis of the right testicle was fuller 
than the left.  No diagnosis was provided.  Medical records 
dated subsequent to the Veteran's service also show that the 
Veteran continues to have the lump in the upper right teste, 
claimed as a right epididymal condition.  

It does not appear that the Veteran was afforded a VA 
examination to determine the nature and etiology of his 
current right epididymal condition and its relationship to 
service.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The third prong of 38 C.F.R. § 3.159(c)(4) is a "low 
threshold" standard.  The Board notes that the evidence 
shows the Veteran lump in the upper right testicle during 
service.  There is also competent evidence that the Veteran 
currently has a right epididymal condition; however, there is 
insufficient evidence to determine the etiology and nature of 
the current condition and its relationship to the condition 
noted in service.  Accordingly, the Board finds that a VA 
examination is warranted based on the evidence of record and 
the "low threshold" standard of 38 C.F.R.  § 3.159(c)(4).

Also noted in the medical records and in the Veteran's 
January 2006 claim is that he sought treatment and physical 
therapy for his shoulders, elbows, and wrists at his school 
clinic.  It does not appear that the Veteran has provided the 
necessary information for VA to request records from his non-
VA provider.  VA has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting the 
Veteran in the procurement of pertinent treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, the Board 
finds that a remand is warranted to attempt to obtain the 
private treatment records from the Veteran's school clinic 
where he was treated for his orthopedic problems.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess any 
additional records pertinent to his 
claims, specifically requesting records 
from the Veteran's chiropractor, physical 
therapist, and his sports medicine doctor, 
as noted in the claim dated January 2006.  
With any necessary authorization from the 
Veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
which have not been secured previously.

2.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran (if any), it should inform him of 
this and ask that he provide a copy of the 
outstanding medical records.  The Veteran 
should, if possible, obtain these records 
himself to expedite the case.

3.  The RO should schedule a VA 
examination to determine the nature and 
etiology of the Veteran's right epididymal 
condition.  The Veteran's claims file and 
a copy of this remand must be provided to 
the examiner and the examiner should 
indicate his or her review in the 
examination report.

The examiner is asked to opine whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's current epididymal condition is 
related to or had onset during service.

The examiner should conduct all necessary 
diagnostic testing and evaluations.  The 
examiner should provide a full rationale 
to support his or her opinion.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
the report should so state.

4.  Then, readjudicate the Veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


